Citation Nr: 0330341	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May to August 1981, and 
from November 1990 to March 1991.

Service connection is in effect for post-traumatic stress 
disorder (PTSD), currently rated as [schedularly] 100 percent 
disabling; and fibromyalgia, rated as 20 percent disabling.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The veteran provided testimony before the undersigned 
Veterans Law Judge in June 2003, of which a transcript is of 
record; additional evidence was submitted at that time on 
which the veteran placed a written waiver of RO 
consideration.

The issue on the front page is that which has been variously 
handled throughout the appeal as entitlement to service 
connection for a [chronic gastrointestinal disorder 
manifested by abdominal pain and characterized as] hiatal 
hernia with reflux, gastritis, duodenitis, colon polyps, 
erosive and/or Barrett's esophagitis, and irritable bowel.

During the course of the current appeal, a number of other 
issues have been pending in one status or another.  However, 
as noted in communications and other documentation in the 
file, and as fully clarified at the time of the hearing, the 
veteran has withdrawn the issues of entitlement to service 
connection for migraine headaches, Osgood Schlatter's disease 
of the right knee, chronic cervical strain, arthritis of the 
spine and arthralgia of the hands, shoulders, knees and 
ankles; for this and other reasons, the numerous other 
previously stated issues are no longer part of the current 
appeal.  The veteran has also specifically clarified that he 
is not claiming any of the disabilities on the basis of 
"undiagnosed illness" as a result of his Persian Gulf War 
service.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the singular issue remaining on appeal.

2.  The veteran's chronic gastrointestinal disorder cannot be 
dissociated either as being symptomatically reflective of his 
severe psychiatric disability or as a complication of or 
having been aggravated by his fibromyalgia and/or medications 
for both.



CONCLUSION OF LAW

A chronic gastrointestinal disorder, variously diagnosed, is 
not dissociable from other service-connected disabilities.  
38 C.F.R. § 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It can be stipulated that for the issue to be addressed 
herein adequate development of the evidence and notification 
to the veteran has taken place that an equitable disposition 
can be effectuated without detriment to the veteran.

Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) clarified that service connection shall be granted on 
a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The evidence demonstrates that the veteran has complained of 
and has shown signs of gastrointestinal symptoms from the 
time of his active service in the Persian Gulf to present.  

Reports of numerous VA and private evaluative procedures are 
of record which were undertaken to determine the cause of 
those symptoms.  Some positive clinical findings have 
included colon polyps, some apparent organic changes in the 
duodenum, and changes reflecting erosion of the esophagus.

Post-service diagnoses have included hiatal hernia with 
reflux, gastritis, diverticulitis or diverticulosis, 
duodenitis, gastroesophageal reflux disorder (GERD), colon 
polyps, erosive and/or Barrett's esophagitis, and irritable 
bowel.

Recent VA clinical evaluations, including extensive VA 
evaluative and examination reports which the veteran 
submitted at the personal hearing, have shown ongoing 
abdominal pain and other complaints.  Clinical evaluators of 
record have on occasion suggested that some of the veteran's 
symptoms are psychosomatic and/or reflective only of his 
psychiatric problems.  Other physicians have suggested that 
there is a possible relationship to his medications, of which 
he takes many.  And finally, other physicians have said that 
his fibromyalgia has had an impact, i.e., it has aggravated, 
stimulated and/or, as one physician opined, "confounded" the 
abdominal problems.

The veteran has testified that he has been told that he has 
signs of both organic and nonorganic abdominal problems, but 
they have nonetheless gotten worse with time.  

He has also testified that a VA physician told him his 
fibromyalgia was probably associated with the abdominal 
symptoms in one fashion or another, and he has indicated that 
he has read treatise materials to that effect.  We find this 
to be both credible and consistent with the objective 
documentation otherwise of record with regard to his 
gastrointestinal and other disabilities.

In any event, and for a variety of fundamental and sound 
legal bases, the Board can not dissociate the veteran's 
current chronic gastrointestinal disorder, variously 
diagnosed, from his service-connected disabilities and/or 
treatment therefore, and service connection is reasonably 
warranted.



ORDER

Service connection for a chronic gastrointestinal disorder is 
allowed.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



